 Case 1:20-cr-00183-RJJ ECF No. 293, PageID.1709 Filed 08/25/21 Page 1 of 9




                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION
                                -----------

UNITED STATES OF AMERICA,

                    Plaintiff,                    No. 1:20-CR-183

             vs.                                  Hon. Robert J. Jonker
                                                  Chief United States District Judge
TY GERARD GARBIN,

                  Defendant.
_________________________________/

                   PRELIMINARY ORDER OF FORFEITURE

      WHEREAS, on January 27, 2021, Defendant Ty Gerard Garbin pleaded guilty

to the Indictment, which charges him with kidnapping conspiracy, in violation of 18

U.S.C. § 1201(c). The forfeiture allegation of the Indictment placed the Defendant on

notice that upon conviction of the Indictment, the United States would seek to forfeit

any firearms and ammunition involved in or used in the offense. On March 30, 2021,

a Bill of Particulars for Forfeiture of Property was filed, stating with particularity

property subject to forfeiture, pursuant to 18 U.S.C. § 924(d) and 28 U.S.C. § 2461(c)

(R. 171; PageID.943-960);

      WHEREAS, pursuant to his guilty plea and plea agreement, the Defendant

has consented to the forfeiture of his interest in the following property, listed in the

Bill of Particulars for Forfeiture of Property:
Case 1:20-cr-00183-RJJ ECF No. 293, PageID.1710 Filed 08/25/21 Page 2 of 9




CATS ID 21-FBI-000523 (Defendant Ty Gerard Garbin)
1B        Item                              Seizure Date Seizure Location
1B26      Sig Sauer 9mm magazine            10/07/2020   1662 Lansing Ave
                                                         Hartland, MI
1B33      Ammunition                        10/07/2020   1662 Lansing Ave
                                                         Hartland, MI
1B37      Pietta (F.LLI Pietta, Fabrica 10/07/2020       1662 Lansing Ave
          D’Armi) Importer: Cabela’s                     Hartland, MI
          LLC Sidney, NE, SA 1873
          22LR Revolver, S/N E082509
1B43      Remington Arms Company, 10/07/2020             1662 Lansing Ave
          Inc. Seven 243 Rifle, S/N                      Hartland, MI
          7700773
1B45      FNH USA, LLC FNX-45 10/07/2020                 1662 Lansing Ave
          Tactical, .45 caliber Pistol, S/N              Hartland, MI
          FX3U113930
1B46      Springfield Armory, U.S.A. 10/07/2020          1662 Lansing Ave
          Military Surplus M1 30 caliber                 Hartland, MI
          Rifle, S/N 1847727
1B47      Smith & Wesson SW1911 .45 10/07/2020           1662 Lansing Ave
          caliber Pistol, S/N UFA4939                    Hartland, MI
1B48      Sig Sauer (Sig-Arms) P365 10/07/2020           1662 Lansing Ave
          9mm Pistol, S/N 66A372246                      Hartland, MI
1B49      Taurus      Armas      Importer: 10/07/2020    1662 Lansing Ave
          Taurus Miami, Raging Hunter                    Hartland, MI
          44 Magnum Revolver, S/N
          MA511182
1B51      80% lower receiver – milled out 10/07/2020     1662 Lansing Ave
          model JT10                                     Hartland, MI
1B54      Ruger AR-556, .556 caliber 10/07/2020          1662 Lansing Ave
          Rifle, S/N 856-83585                           Hartland, MI
1B56      HS Produkt (IM Metal) 10/07/2020               1662 Lansing Ave
          Springfield Armory (importer)                  Hartland, MI
          with two magazines, XDS 45
          ACP Pistol, S/N S4134024
1B57      11 rounds of .45 ammunition 10/07/2020         1662 Lansing Ave
          from Springfield handgun                       Hartland, MI
          (1B56)
1B60      Grand Power S.R.O. with sight 10/07/2020       1662 Lansing Ave
          Importer: Global Ordnance                      Hartland, MI
          LLC Sarasota, FL Stribog




                                    2
Case 1:20-cr-00183-RJJ ECF No. 293, PageID.1711 Filed 08/25/21 Page 3 of 9




          SP9A1 9mm Pistol, S/N
          GSA1271
1B61      Russia Importer: PW Arms          10/07/2020   1662 Lansing Ave
          Redmond, WA Mosin Nagant                       Hartland, MI
          M91/30 7.62x54 Rifle, S/N
          017813
1B62      Weatherby      (imported    by    10/07/2020   1662 Lansing Ave
          Weatherby Inc.) Vanguard 300                   Hartland, MI
          Weatherby Mag Rifle, S/N
          VS119740
1B63      Dikar Bergara B14 300 Win         10/07/2020   1662 Lansing Ave
          Rifle, S/N 61-06-206254-16                     Hartland, MI
1B64      Ruger GP100 .357 Magnum           10/07/2020   1662 Lansing Ave
          Revolver, S/N 174-79998                        Hartland, MI
1B65      Taurus BZ Importer: Rossi or      10/07/2020   1662 Lansing Ave
          BrazTech Miami, FL with                        Hartland, MI
          scope 243 Win Rifle, S/N
          SP834829
1B66      Winchester 1200 12-gauge          10/07/2020   1662 Lansing Ave
          shotgun, S/N L1285744                          Hartland, MI
1B67      Smith & Wesson Governor,          10/07/2020   1662 Lansing Ave
          45/410 caliber Revolver, S/N                   Hartland, MI
          DJR 5158
1B68      Henry       Repeating     Rifle   10/07/2020   1662 Lansing Ave
          Company, H010AW .45-70                         Hartland, MI
          Gov’t         Rifle,       S/N
          WFFS09284AW
1B71      Ruger,     unknown      model,    10/07/2020   1662 Lansing Ave
          17HRM caliber rifle with scope                 Hartland, MI
          & stand, S/N 83326219
1B72      CMMG MK 3 308 Rifle, S/N          10/07/2020   1662 Lansing Ave
          BTS00121                                       Hartland, MI
1B74      Mega Arms LLC with sight,         10/07/2020   1662 Lansing Ave
          laser and stand, GRT-3S, multi                 Hartland, MI
          (223/556) caliber Rifle, S/N
          MBL2614
1B75      Ruger 10/22 22LR Rifle, S/N       10/07/2020   1662 Lansing Ave
          0008-60892                                     Hartland, MI
B101      Shotgun barrel                    10/07/2020   1662 Lansing Ave
                                                         Hartland, MI
CATS ID 21-FBI-000524 (Defendant Ty Gerard Garbin)
1B        Item                       Seizure Date Seizure Location



                                      3
Case 1:20-cr-00183-RJJ ECF No. 293, PageID.1712 Filed 08/25/21 Page 4 of 9




1B2        Glock 19Gen4 9mm Pistol, S/N 10/07/2020      2020 Ford F150 at
           BDGE702                                      1662 Lansing Ave
                                                        Hartland, MI
1B3        Rock       Island     Armory 10/07/2020      2020 Ford F150 at
           ARMSCOR        Manu.:   ACP                  1662 Lansing Ave
           Philippines 14Y 22LR Rifle,                  Hartland, MI
           S/N RIA2116581
1B4        CMMG Inc. MK47 223/556 10/07/2020            2020 Ford F150 at
           Rifle, S/N SWT05327                          1662 Lansing Ave
                                                        Hartland, MI

1B5        Khan Shotguns (Imported by 10/07/2020        2020 Ford F150 at
           Mossberg International, Inc.)                1662 Lansing Ave
           Silver Reserve 410 Shotgun,                  Hartland, MI
           S/N TR410009911
1B6        Silver 9mm silencer S/N 10/07/2020           2020 Ford F150 at
           WAP69                                        1662 Lansing Ave
                                                        Hartland, MI
1B7        Bronze 30 caliber silencer 10/07/2020        2020 Ford F150 at
           inscribed with “Ty Garbin” S/N               1662 Lansing Ave
           TY001                                        Hartland, MI
1B9        Remington 410 shotgun shells 10/07/2020      2020 Ford F150 at
           in box SSA                                   1662 Lansing Ave
                                                        Hartland, MI
1B15       Loaded 9mm magazine and 1 10/07/2020         2020 Ford F150 at
           CCLA                                         1662 Lansing Ave
                                                        Hartland, MI
1B17       5.56 magazine                 10/07/2020     2020 Ford F150 at
                                                        1662 Lansing Ave
                                                        Hartland, MI
CATS ID 21-FBI-000525 (Defendant Ty Gerard Garbin)
1B        Item                            Seizure Date Seizure Location
1B115     36 live cartridges Subsonic HP 10/08/2020    Property located in
          .22 long rifle                               Ellsworth Twp.,
                                                       Luther, MI,
                                                       Property ID
                                                       080170050
1B116     9 live cartridges, .410 caliber 10/08/2020   Property located in
                                                       Ellsworth Twp.,
                                                       Luther, MI,
                                                       Property ID
                                                       080170050



                                    4
Case 1:20-cr-00183-RJJ ECF No. 293, PageID.1713 Filed 08/25/21 Page 5 of 9




1B117     401 live cartridges .22 caliber   10/08/2020   Property located in
                                                         Ellsworth Twp.,
                                                         Luther, MI,
                                                         Property ID
                                                         080170050
1B121     Empty pro magazine, 1 live 10/08/2020          Property located in
          cartridge 12-gauge, 2 223 live                 Ellsworth Twp.,
          cartridges and 1 LG17 live                     Luther, MI,
          cartridge with a green tip, 1                  Property ID
          live 9mm, 5 .22 caliber                        080170050
1B122     Smith & Wesson with loaded 10/08/2020          Property located in
          mag, M&P 9, 9mm handgun,                       Ellsworth Twp.,
          S/N DXM5938                                    Luther, MI,
                                                         Property ID
                                                         080170050
1B123     Thirty-four   (34)   9mm    live 10/08/2020    Property located in
          cartridges                                     Ellsworth Twp.,
                                                         Luther, MI,
                                                         Property ID
                                                         080170050
1B124     Two (2) 9mm magazines             10/08/2020   Property located in
                                                         Ellsworth Twp.,
                                                         Luther, MI,
                                                         Property ID
                                                         080170050
1B126     Kimber with loaded mag, 10/08/2020             Property located in
          Micro 9, 9mm handgun, S/N                      Ellsworth Twp.,
          PB0074136                                      Luther, MI,
                                                         Property ID
                                                         080170050
1B127     One (1) 9mm magazine              10/08/2020   Property located in
                                                         Ellsworth Twp.,
                                                         Luther, MI,
                                                         Property ID
                                                         080170050
1B128     Seven (7) 9mm live cartridges     10/08/2020   Property located in
                                                         Ellsworth Twp.,
                                                         Luther, MI,
                                                         Property ID
                                                         080170050
1B132     One (1) 22 live cartridge         10/08/2020   Property located in
                                                         Ellsworth Twp.,



                                       5
Case 1:20-cr-00183-RJJ ECF No. 293, PageID.1714 Filed 08/25/21 Page 6 of 9




                                                        Luther, MI,
                                                        Property ID
                                                        080170050
1B134      190 live cartridges of Magtech 10/08/2020    Property located in
           9mm                                          Ellsworth Twp.,
                                                        Luther, MI,
                                                        Property ID
                                                        080170050


1B142      1 live cartridge              10/08/2020     Property located in
                                                        Ellsworth Twp.,
                                                        Luther, MI,
                                                        Property ID
                                                        080170050

CATS ID 21-FBI-001728 (Defendant Ty Gerard Garbin)
1B        Item                           Seizure Date   Seizure Location
1B77      Smith & Wesson M&P 9 9mm 10/07/2020           1662 Lansing Ave
          Pistol, S/N NBA3301                           Hartland, MI
1B78      Remington Arms Company, 10/07/2020            1662 Lansing Ave
          Inc., 870 Tactical 12-gauge                   Hartland, MI
          shotgun, S/N CC64813D
1B79      Remington Arms Company, 10/07/2020            1662 Lansing Ave
          Inc., 700 300 Rem Ultra Rifle,                Hartland, MI
          S/N RR23163G
1B80      Ardesa       (imported      by 10/07/2020     1662 Lansing Ave
          Traditions, Deep River, CT)                   Hartland, MI
          Buckstalker      50    caliber
          muzzleloader,    S/N    14-13-
          033435-12
1B70      Enfield unknown model, 308c 10/07/2020        1662 Lansing Ave
          Rifle, S/N 93L5014                            Hartland, MI
1B59      Pioneer Arms Co. Importer: 10/07/2020         1662 Lansing Ave
          Pioneer Arms Co. Deland, FL                   Hartland, MI
          PS43-C 7.62x25 Rifle, S/N
          BC01983P
1B39      Canik55 (importer by CAI ST 10/07/2020        1662 Lansing Ave
          ALB VT Century Arms) TP-9                     Hartland, MI
          9mm Pistol, S/N 18BC14690




                                     6
Case 1:20-cr-00183-RJJ ECF No. 293, PageID.1715 Filed 08/25/21 Page 7 of 9




1B55      Sons of Liberty Gun Works,         10/07/2020   1662 Lansing Ave
          M4 Multi (223/556) Rifle, S/N                   Hartland, MI
          1776-107391
1B38      Taurus, Raging Bull .454           10/07/2020   1662 Lansing Ave
          Revolver, S/N KY351448                          Hartland, MI
1B76      Akkar Silah Sanayi Tic. LTD        10/07/2020   1662 Lansing Ave
          (imported by Charles Daly)                      Hartland, MI
          Triple     Threat     12-gauge
          shotgun, S/N TC6273
1B69      Henry       Repeating      Rifle   10/07/2020   1662 Lansing Ave
          Company, H010BWL Brass                          Hartland, MI
          Wildlife .45-70 Gov’t Rifle, S/N
          FFSBWL2063
1B81      Henry       Repeating      Rifle   10/07/2020   1662 Lansing Ave
          Company H002 US Survival                        Hartland, MI
          22LR Rifle, S/N US128261B
1B30      12 magazines                       10/07/2020   1662 Lansing Ave
                                                          Hartland, MI
1B52      Anderson Manufacturing AM- 10/07/2020           1662 Lansing Ave
          15 Multi (223/556) Rifle, S/N                   Hartland, MI
          18072885
1B58      Ruger 10/22 22LR Rifle, S/N 10/07/2020          1662 Lansing Ave
          0012-49326                                      Hartland, MI
1B32      Loaded magazines              10/07/2020        1662 Lansing Ave.,
                                                          Hartland, MI
1B44      Century Arms International         10/07/2020   1662 Lansing Ave
          R1A1 308 caliber Rifle, S/N                     Hartland, MI
          108115 or 009041
1B40      HWM (Weihrauch, Hermann)           10/07/2020   1662 Lansing Ave
          EAB (importer EAA Corp.)                        Hartland, MI
          EA/R      Windicator    .357
          Magnum      Revolver,    S/N
          1043388
1B82      Mossberg International 590         10/07/2020   1662 Lansing Ave
          12-gauge     Shotgun,    S/N                    Hartland, MI
          V0931946
1B84      CCLA and SSLA                      10/07/2020   1662 Lansing Ave
1B86                                                      Hartland, MI
1B107
1B87-88   CCLA and SSLA ammunition 10/07/2020             1662 Lansing Ave
1B90-93   in 11 containers                                Hartland, MI
1B95-99



                                       7
 Case 1:20-cr-00183-RJJ ECF No. 293, PageID.1716 Filed 08/25/21 Page 8 of 9




 1B102       12 magazines with CCLA              10/07/2020     1662 Lansing Ave.,
                                                                Hartland, MI
 1B109       6 long gun magazines with 10/07/2020               1662 Lansing Ave.,
             ammunition                                         Hartland, MI
 1B110       1 magazine with CCLA      10/07/2020               1662 Lansing Ave.,
                                                                Hartland, MI



(hereinafter the “Subject Property”);

      WHEREAS, the Defendant agreed in his plea agreement that the Subject

Property was involved and used in his criminal activity in violation of 18 U.S.C.

§ 1201(c), and is subject to forfeiture pursuant to 18 U.S.C. § 924(d) and 28 U.S.C. §

2461(c);

      WHEREAS, based on Defendant’s guilty plea and plea agreement, this Court

finds that the Subject Property was involved in and used in Defendant’s violation of

18 U.S.C. § 1201(c); and

      WHEREAS, this Court finds that Defendant had an interest in the Subject

Property, and that the Government has established the requisite nexus between the

same and the violation of 18 U.S.C. § 1201(c).

      IT IS HEREBY ORDERED that pursuant to 18 U.S.C. § 924(d) and 28 U.S.C.

§ 2461(c), the Subject Property is hereby forfeited to the United States of America.

      IT IS FURTHER ORDERED that the Federal Bureau of Investigation and/or

its designee seize the Subject Property and dispose of the same in accordance with

applicable law and regulations.

      IT IS FURTHER ORDERED that notice of this forfeiture shall be published in



                                          8
 Case 1:20-cr-00183-RJJ ECF No. 293, PageID.1717 Filed 08/25/21 Page 9 of 9




accordance with 21 U.S.C. § 853(n)(1).

      IT IS FURTHER ORDERED that any third party wishing to assert an interest

in the Subject Property must petition the Court in accordance with 21 U.S.C. §

853(n)(2) and (3).

      IT IS FURTHER ORDERED that pursuant to Fed. R. Crim. P. 32.2(b)(4)(B),

this Order of Forfeiture shall become final as to Defendant at the time of sentencing,

and shall be made part of the sentence and included in the judgment.




        August 25, 2021
Dated: _______________                         /s/ Robert J. Jonker
                                              ROBERT J. JONKER
                                              Chief United States District Judge




                                          9
